t c memo united_states tax_court gabriel j loup petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s federal_income_tax after concessions p and r dispute whether p is entitled to business_expense deductions held p is not entitled to business_expense deductions gabriel j loup pro_se michael w berwind for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of a federal_income_tax deficiency that respondent determined for petitioner’s tax_year after concessions by respondent the issue remaining for decision is whether petitioner is entitled to deductions claimed on schedule c profit or loss from business background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioner is an aspiring standup comedian actor in date he signed a 1-year contract with the morgan agency a talent agent in which the morgan agency agreed to act as his agent for television commercials during he worked as a pharmaceutical company representative and a licensed intensive care unit nurse at some point claimed by petitioner to be in or earlier he became a member of the layer dipz a sketch comedy 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue the rule reference is to the tax_court rules_of_practice and procedure group petitioner and the other members of the layer dipz wrote produced and directed their own comedy show on his timely filed form_1040 u s individual_income_tax_return petitioner claimed deductions of dollar_figure on schedule a itemized deductions--dollar_figure of which was listed under the portion of the schedule a entitled job expenses and most other miscellaneous deductions those expenses were detailed in a form 2106-ez unreimbursed employee business_expenses and a statement attached to petitioner’s return respondent issued petitioner a notice_of_deficiency on date petitioner then filed a timely petition with this court at the time he filed his petition petitioner resided in california a trial was held on date in los angeles california 2from the record it is not clear in what year petitioner actually joined layer dipz 3for the sake of completeness the actual amount of the claimed expenses was dollar_figure which was then reduced by dollar_figure percent of petitioner’s reported adjusted_gross_income for in accordance with sec_67 on his form_1040 petitioner had improperly claimed those deductions on schedule a petitioner has since acknowledged that his accountant should have claimed those deductions on schedule c not schedule a and the parties agree that the issue is whether petitioner is entitled to schedule c deductions discussion i parties’ contentions before and during trial the parties focused extensively on the sec_183 hobby_loss_rules respondent argued that petitioner’s acting and comedy activities were not activities engaged in for profit within the meaning of sec_183 most of the evidence that petitioner has presented postdates the tax_year at issue and is aimed at demonstrating that he intended to profit from those activities on brief respondent wisely abandons the sec_183 argument and concedes that no adjustments will be pursued on the basis of the hobby_loss_rules instead respondent contends that in petitioner’s activity was not a going concern within the meaning of sec_162 because petitioner performed his acting and comedy activities sporadically if the court determines that petitioner’s activity was a going concern in respondent contends that petitioner has failed to adequately substantiate 4for example petitioner has provided dozens of e-mails dated in and later to show his acting activity he has also shown that he became a member of the screen actors guild in the submission of such evidence is reasonable in light of our observation that just as a history of unexplained losses for taxable years prior to the issue year may indicate a lack of a profit_motive a history of profit-making years subsequent to the issue year may indicate the opposite regan v commissioner tcmemo_1979_340 n however it is irrelevant to whether he had an active trade_or_business in and if so whether he has substantiated deductions claimed for expenses_incurred during that year the claimed expenses and that many of them are nondeductible personal expenses although he was afforded the opportunity petitioner did not file a brief ii business_expense deductions deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs the taxpayer bears the burden of proving entitlement to any claimed exemptions or deductions the taxpayer’s burden includes the burden of substantiation 65_tc_87 affd 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not established that he meets the requirements under sec_7491 and for such a shift sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three factors indicative of the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir by his own admission nearly all of petitioner’s relevant activities in related to the layer dipz however as explained below the evidence of record reflects that the layer dipz performances that petitioner believes occurred in actually occurred in petitioner has ultimately failed to demonstrate active involvement in an acting comedy trade_or_business in petitioner has provided four advertisements for layer dipz performances none of which lists the year in which those performances were to take place two of the advertisements shed no light on the year in which the performances were to occur--one just indicates that layer dipz performances were to occur on wednesdays at 8pm and one contains no day time or date the other two advertisements contain days and months but not years-- one indicates that layer dipz performances were to occur wednesdays pincitepm january 14th 21st 28th and the other indicates that the layer dipz was to perform on wednesday april 28th the advertisement for the show on wednesday april 28th was the only one of the four advertisements discussed in detail at trial referring to that advertisement petitioner testified that this is the invitation for the show that occurred in and that the year in which this performance occurred was although we do not question the sincerity of petitioner’s belief he is mistaken date was a monday not a wednesday we are permitted to take judicial_notice of such facts see 83_f2d_666 7th cir reminded also of the alleged conduct of one abraham lincoln in the defense of duff armstrong we have adverted to our ‘almanac’ and find indisputable evidence that date was on wednesday and not thursday and january and were tuesdays not wednesdays thus it is evident that those layer dipz performances did not occur in as all of the relevant dates--january and and april 28--fell on wednesdays in it appears that those layer dipz performances actually took place in petitioner has also presented a self-prepared log of expenses relating to the layer dipz in petitioner could not recall when he created that log but testified that it was created shortly after we had the expenses and that the log actually kept track of when we were doing it those logs do not demonstrate that petitioner was engaged in an active trade 5petitioner presented a business_expenses log layer dipz sketch comedy group and a business meal expenses log or business in particularly in light of doubt as to their contemporaneousness and the aforementioned discrepancies as to the year in which the layer dipz performances occurred this leaves only the date morgan agency contract to establish the existence of an ongoing active acting comedy trade_or_business in the contract is insufficient for that purpose as it sheds no light on petitioner’s acting comedy activities the other evidence submitted by petitioner relates to later years that are not a part of this proceeding because petitioner has failed to demonstrate that he was engaged in any acting comedy activity in he has not satisfied any of the mcmanus requirements he is therefore not entitled to any business_expense deductions under sec_162 for 6the only apparent reference in the log to acting comedy activity not related to the layer dipz is a reference to a show at the comedy store under the december heading petitioner has provided a ticket to a show at the comedy store but it does not contain petitioner’s name or a date 7petitioner engaged in substantial acting comedy activities in later years and we believe that he did so intending to earn a profit 8because petitioner has not demonstrated that he was engaged in an active acting comedy trade_or_business in we need not address issues relating to substantiation of the claimed expenses under sec_274 or the extent to which the claimed expenses were nondeductible personal expenses under sec_262 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
